



Exhibit 10.3
ENCORE CAPITAL GROUP, INC.
2017 INCENTIVE AWARD PLAN
1.
Purpose.

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Section 11.
2.
Eligibility.

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.
3.
Administration and Delegation.

(a)    Administration.    The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award or Award Agreement as it deems necessary or appropriate to
administer the Plan and any Awards. The Administrator’s determinations under the
Plan are in its sole discretion and will be final and binding on all persons
having or claiming any interest in the Plan or any Award.
(b)    Appointment of Committees.    To the extent Applicable Laws permit, the
Board may delegate any or all of its powers under the Plan to one or more
Committees. The Board may abolish any Committee or re-vest in itself any
previously delegated authority at any time.
4.
Stock Available for Awards.

(a)    Number of Shares.    Subject to adjustment under Section 8 and the terms
of this Section 4, Awards may be made under the Plan covering up to the Overall
Share Limit. As of the Effective Date (as defined in Section 10(c)), the Company
will cease granting awards under the Prior Plan; however, Prior Plan Awards will
remain subject to the terms of the applicable Prior Plan. Shares issued under
the Plan may consist of authorized but unissued Shares, Shares purchased on the
open market or treasury Shares. Notwithstanding the foregoing, the aggregate
number of Shares available for issuance under the Plan shall be reduced by 2.12
Shares for each Share delivered in settlement of any Full Value Award.
(b)    Share Recycling. Except as provided in subsection (c) below, if all or
any part of an Award or Prior Plan Award expires, lapses or is terminated,
exchanged for cash, surrendered, repurchased, canceled without having been fully
exercised or forfeited, in any case, in a manner that results in the Company
acquiring Shares covered by the Award or Prior Plan Award at a price not greater
than the price (as adjusted to reflect any Equity Restructuring) paid by the
Participant for such Shares or not issuing any Shares covered by the Award or
Prior Plan Award, the unused Shares covered by the Award or Prior Plan Award
will, as applicable, become or again be available for Awards under the Plan.
Further, Shares delivered (either by actual delivery or attestation) to the
Company by a Participant to satisfy the applicable exercise or purchase price of
an Award or Prior Plan Award and/or to satisfy any applicable tax withholding
obligation with respect to an Award or Prior Plan Award (including Shares
retained by the Company from the Award or Prior Plan Award being exercised or
purchased and/or creating the tax obligation) will, as applicable, become or
again be available for Award under the Plan. To the extent that Shares become or
again are available for Awards under the Plan in accordance with this Section
4(b), the Shares available under the Plan shall be increased by (i) 2.12 Shares




--------------------------------------------------------------------------------





for each such Share subject to a Full Value Award granted under the Plan or an
award other than an option or a stock appreciation right granted under the Prior
Plan and (ii) one Share for each such Share subject to an Option or Stock
Appreciation Right granted under the Plan or an option or a stock appreciation
right granted under the Prior Plan. The payment of Dividend Equivalents in cash
in conjunction with any outstanding Awards or Prior Plan Awards shall not count
against the Overall Share Limit.
(c)    Limitation on Share Recycling. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 4(a) and shall not be available for future
grants of Awards:
(i)    Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof; and
(ii)    Shares purchased on the open market with the cash proceeds from the
exercise of Options or options granted under the Prior Plan.
(d)    Incentive Stock Option Limitations. Notwithstanding anything to the
contrary herein, no more than 5,616,017 Shares may be issued pursuant to the
exercise of Incentive Stock Options, and no Shares may again be optioned,
granted or awarded if it would cause an Incentive Stock Option not to qualify as
an Incentive Stock Option.
(e)    Substitute Awards.    In connection with an entity’s merger or
consolidation with the Company or the Company’s acquisition of an entity’s
property or stock, the Administrator may grant Awards in substitution for any
options or other stock or stock-based awards granted before such merger or
consolidation by such entity or its affiliate. Substitute Awards may be granted
on such terms as the Administrator deems appropriate, notwithstanding
limitations on Awards in the Plan. Substitute Awards will not count against the
Overall Share Limit, except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.
(f)    Individual Award Limitations. Notwithstanding any provision in the Plan
to the contrary, and subject to adjustment as provided in Section 8, the maximum
aggregate number of Shares with respect to one or more Awards denominated in
and/or paid in Shares that may be granted to any one person during any fiscal
year of the Company shall be 2,000,000 and the maximum aggregate amount of cash
that may be paid in cash to any one person during any fiscal year of the Company
with respect to one or more Awards payable in cash and not denominated in Shares
shall be $10,000,000.
(g)    Non-Employee Director Award Limit.    Notwithstanding any provision to
the contrary in the Plan, the sum of any cash compensation and the aggregate
grant date fair value (determined as of the date of the grant under Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of all Awards granted to a non-employee Director as
compensation for services as a non-employee Director during any fiscal year of
the Company may not exceed $600,000 (the “Director Limit”).
5.
Stock Options and Stock Appreciation Rights.

(a)    General.    The Administrator may grant Options or Stock Appreciation
Rights to Service Providers subject to the limitations in the Plan, including
Section 5(f) with respect to Incentive Stock Options. The Administrator will
determine the number of Shares covered by each Option and Stock Appreciation
Right, the exercise price of each Option and Stock Appreciation Right and the
conditions and limitations applicable to the exercise of each Option and Stock
Appreciation Right. A Stock Appreciation Right shall entitle the Participant (or
other person entitled to exercise the Stock Appreciation Right pursuant to the
Plan) to exercise all or a specified portion of the Stock Appreciation Right (to
the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the Stock Appreciation Right from
the Fair Market Value on the date of exercise of the Stock Appreciation Right by
the number of Shares with respect to which the Stock Appreciation Right shall
have been exercised, subject to any limitations of the Plan or as the
Administrator may impose.




--------------------------------------------------------------------------------





(b)    Exercise Price.    The Administrator will establish each Option’s and
Stock Appreciation Right’s exercise price and specify the exercise price in the
Award Agreement. The exercise price will not be less than 100% of the Fair
Market Value on the grant date of the Option or Stock Appreciation Right.
(c)    Duration of Options.    Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed seven years.
Notwithstanding the foregoing but subject to Applicable Laws, an Award Agreement
may provide that, in the event that on the last business day of the term of an
Option or Stock Appreciation Right (other than an Incentive Stock Option), (i)
the exercise of the Option or Stock Appreciation Right is prohibited by
Applicable Laws or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company policy or
“lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the term of such Option or Stock Appreciation Right shall be
extended for a period of 30 days following the end of the legal prohibition,
black-out period or lock-up agreement.
(d)    Exercise; Notification of Disposition.    Options and Stock Appreciation
Rights may be exercised by delivering to the Company a written notice of
exercise, in a form the Administrator approves (which may be electronic), signed
by the person authorized to exercise the Option or Stock Appreciation Right,
together with, as applicable, payment in full (i) as specified in Section 5(e)
for the number of Shares for which the Award is exercised and (ii) as specified
in Section 9(e) for any applicable withholding taxes. Unless the Administrator
otherwise determines, an Option or Stock Appreciation Right may not be exercised
for a fraction of a Share. Notwithstanding the foregoing but subject to
Applicable Laws, an Award Agreement may provide that, if on the last day of the
term of an Option or Stock Appreciation Right the Fair Market Value of one Share
exceeds the per Share exercise price of such Option or Stock Appreciation Right,
and the Participant has not exercised the Option or Stock Appreciation Right,
such Option or Stock Appreciation Right shall be deemed to have been exercised
by the Participant on such day with payment made by withholding Shares otherwise
issuable in connection with the exercise of such Option or Stock Appreciation
Right. In such event, the Company shall deliver to the Participant the number of
Shares for which the Option or Stock Appreciation Right was deemed exercised,
less the number of Shares required to be withheld for the payment of the total
purchase price and applicable taxes; provided, however, that any fractional
Share (if permitted) shall be settled in cash.
(e)    Payment Upon Exercise.    The exercise price of an Option must be paid in
cash or by check payable to the order of the Company or, subject to Section
10(h), any Company insider trading policy (including blackout periods) and
Applicable Laws, by:
(i)    if there is a public market for Shares at the time of exercise, unless
the Administrator otherwise determines, (A) delivery (including telephonically
to the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;
(ii)    delivery (either by actual delivery or attestation) of Shares owned by
the Participant valued at their Fair Market Value, provided (A) such payment
method is then permitted under Applicable Laws, (B) such Shares, if acquired
directly from the Company, were owned by the Participant for a minimum time
period that the Company may establish and (C) such Shares are not subject to
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
(iii)    surrendering Shares then issuable upon the Option’s exercise valued at
their Fair Market Value on the exercise date;
(iv)    to the extent permitted by the Administrator, delivery of a promissory
note or any other property that the Administrator determines is good and
valuable consideration; or
(v)    any combination of the above permitted payment forms (including cash or
check).




--------------------------------------------------------------------------------





(f)    Additional Terms of Incentive Stock Options.    The Administrator may
grant Options intended to qualify as Incentive Stock Options only to employees
of the Company, any of its present or future “parent corporations” or
“subsidiary corporations” as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Stock Options under the Code. No person qualifying as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option, unless
such Incentive Stock Option conforms to Section 422 of the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. The Administrator may
modify an Incentive Stock Option with the holder’s consent to disqualify such
Option as an Incentive Stock Option. All Options intended to qualify as
Incentive Stock Options will be subject to and construed consistently with
Section 422 of the Code. By accepting an Incentive Stock Option, the Participant
agrees to give prompt notice to the Company of dispositions or other transfers
(other than in connection with a Change in Control) of Shares acquired from the
Option made within (i) two years from the grant date of the Option or (ii) one
year after the transfer of such Shares to the Participant, specifying the date
of the disposition or other transfer and the amount the Participant realized, in
cash, other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, (i) if an Option (or any part
thereof) intended to qualify as an Incentive Stock Option fails to qualify as an
Incentive Stock Option or (ii) for the Administrator’s actions or omissions that
cause an Option not to qualify as an Incentive Stock Option, including the
conversion of an Incentive Stock Option to a Non-Qualified Stock Option or the
grant of an Option intended as an Incentive Stock Option that fails to qualify
as an Incentive Stock Option. Any Option that is intended to qualify as an
Incentive Stock Option, but fails to qualify for any reason, including the
portion of any Option becoming exercisable with respect to Shares having a fair
market value exceeding the $100,000 limitation under Treasury Regulation Section
1.422-4, will be a Non-Qualified Stock Option.
6.
Restricted Stock; Restricted Stock Units.

(a)    General.    The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares if issued at no cost) if conditions the Administrator specifies in the
Award Agreement are not satisfied before the end of the applicable restriction
period or periods that the Administrator establishes for such Award. In
addition, the Administrator may grant to Service Providers Restricted Stock
Units, which may be subject to vesting and forfeiture conditions during
applicable restriction period or periods, as set forth in an Award Agreement.
The Administrator will determine and set forth in the Award Agreement the terms
and conditions for each Restricted Stock and Restricted Stock Unit Award,
subject to the conditions and limitations contained in the Plan.
(b)    Restricted Stock.
(i)    Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
the Administrator provides otherwise in the Award Agreement. In addition, if any
dividends or distributions are paid in Shares, or consist of a dividend or
distribution to holders of Common Stock of property other than an ordinary cash
dividend, the Shares or other property will be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Notwithstanding anything to the contrary
herein, with respect to any award of Restricted Stock, dividends which are paid
to holders of Common Stock prior to vesting shall only be paid out to the
Participant holding such Restricted Stock to the extent that the vesting
conditions are subsequently satisfied. All such dividend payments will be made
no later than March 15 of the calendar year following the calendar year in which
the right to the dividend payment becomes nonforfeitable.
(ii)    Stock Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.
(c)    Restricted Stock Units.




--------------------------------------------------------------------------------





(i)    Settlement. When a Restricted Stock Unit vests, the Participant will be
entitled to receive from the Company one Share, an amount of cash or other
property equal to the Fair Market Value of one Share on the settlement date or a
combination of both, as the Administrator determines and as provided in the
Award Agreement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.
(ii)    Stockholder Rights.  A Participant will have no rights of a stockholder
with respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.
7.
Other Stock or Cash Based Awards; Dividend Equivalents.

(a)    Other Stock or Cash Based Awards may be granted to Participants,
including Awards entitling Participants to receive Shares to be delivered in the
future and including annual or other period or long-term cash bonus awards
(whether based on specified Performance Criteria or otherwise), in each case
subject to the conditions and limitations in the Plan. Such Other Stock or Cash
Based Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.
(b)    Dividend Equivalents. If the Administrator provides, a grant of
Restricted Stock Units or an Other Stock Award may provide a Participant with
the right to receive Dividend Equivalents. Dividend Equivalents may be paid
currently or credited to an account for the Participant, settled in cash or
Shares and subject to the same restrictions on transferability and
forfeitability as the Award with respect to which the Dividend Equivalents are
paid and subject to other terms and conditions as set forth in the Award
Agreement. Notwithstanding anything to the contrary herein, Dividend Equivalents
with respect to an Award that are based on dividends paid prior to the
satisfaction of the applicable vesting conditions shall only be paid out to the
Participant to the extent that the vesting conditions are subsequently
satisfied. All such Dividend Equivalent payments will be made no later than
March 15 of the calendar year following the calendar year in which the right to
the Dividend Equivalent payment becomes nonforfeitable, unless determined
otherwise by the Administrator.
8.
Adjustments for Changes in Common Stock and Certain Other Events.

(a)    In connection with any Equity Restructuring, notwithstanding anything to
the contrary in this Section 8, the Administrator will equitably adjust each
outstanding Award as it deems appropriate to effect the Equity Restructuring,
which may include adjusting the number and type of securities subject to each
outstanding Award and/or the Award’s exercise price or grant price (if
applicable), granting new Awards to Participants, and making a cash payment to
Participants. The adjustments provided under this Section 8(a) will be
nondiscretionary and final and binding on the affected Participant and the
Company; provided that the Administrator will determine whether an adjustment is
equitable.




--------------------------------------------------------------------------------





(b)    In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, as determined by the
Administrator, affects the Common Stock such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award, then the Administrator
may, in such manner as it may deem equitable, adjust any or all of:
(i)    the number and kind of Shares (or other securities or property) with
respect to which Awards may be granted or awarded (including, but not limited
to, adjustments of the limitations in Section 4 hereof on the maximum number and
kind of shares which may be issued and specifically including for the avoidance
of doubt adjustments to the Incentive Stock Options limitation set forth in
Section 4(d) and the individual award limitation set forth in Section 4(f));
(ii)    the number and kind of Shares (or other securities or property) subject
to outstanding Awards;
(iii)    the grant or exercise price with respect to any Award; and
(iv)    the terms and conditions of any Awards (including, without limitation,
any applicable financial or other performance “targets” specified in an Award
Agreement).
(c)    In the event of any transaction or event described in Section 8(b) hereof
(including without limitation any Change in Control) or any unusual or
nonrecurring transaction or event affecting the Company or the financial
statements of the Company, or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:
(i)    To provide for the cancellation of any such Award in exchange for either
an amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the vested portion of such Award may be terminated without payment;
(ii)    To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;
(iii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and applicable exercise or purchase price, in all cases, as determined by
the Administrator;
(iv)    To make adjustments in the number and type of Shares (or other
securities or property) subject to outstanding Awards, and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards;
(v)    To replace such Award with other rights or property selected by the
Administrator; and/or




--------------------------------------------------------------------------------





(vi)    To provide that the Award will terminate and cannot vest, be exercised
or become payable after the applicable event.
(d)    Notwithstanding Section 8(b) or 8(c) above, if a Change in Control occurs
and a Participant’s then-outstanding Awards are not continued, converted,
assumed, or replaced with a substantially similar award by (i) the Company, or
(ii) a successor entity or its parent or subsidiary (an “Assumption”), then
immediately before the Change in Control such Awards will become fully vested,
exercisable and payable, as applicable, and all forfeiture, repurchase and other
restrictions on such Awards will lapse. Such Awards will be canceled upon the
Change in Control in exchange for the right to receive the Change in Control
consideration payable to other holders of Common Stock, which (A) may be on such
terms and conditions generally applicable to holders of Common Stock under the
Change in Control documents (including any escrow, earn-out or other deferred
consideration provisions) or such other terms and conditions as the
Administrator may provide, and (B) is determined based on the number of Shares
subject to such Awards and net of any applicable exercise price; provided that
if any Awards constitute “nonqualified deferred compensation” not payable upon
the Change in Control without the imposition of taxes under Section 409A, the
timing of such payments will be governed by the Award Agreement (subject to any
deferred consideration provisions under the Change in Control documents); and
provided, further, that if the amount to which a Participant would be entitled
upon the settlement or exercise of such Award upon the Change in Control is zero
or less, then such Award may be terminated without payment. The Administrator
shall determine whether an Assumption of an Award has occurred in connection
with a Change in Control.
(e)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
Common Stock, including any Equity Restructuring or any securities offering or
other similar transaction, for administrative convenience, the Administrator may
refuse to permit the exercise of any Award for up to 60 days before or after
such transaction.
(f)    Except as expressly provided in the Plan or the Administrator’s action
under the Plan, no Participant will have any rights due to any subdivision or
consolidation of Shares of any class, dividend payment, increase or decrease in
the number of Shares of any class or dissolution, liquidation, merger, or
consolidation of the Company or other corporation. Except as expressly provided
with respect to an Equity Restructuring under Section 8(a) above or the
Administrator’s action under the Plan, no issuance by the Company of shares of
any class, or securities convertible into shares of any class, will affect, and
no adjustment will be made regarding, the number of Shares subject to an Award
or the Award’s grant or exercise price. The existence of the Plan, any Award
Agreements and the Awards granted hereunder will not affect or restrict in any
way the Company’s right or power to make or authorize (i) any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Section 8.
(g)    No action shall be taken under this Section 8 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.
9.
General Provisions Applicable to Awards.

(a)    Transferability.    Except as the Administrator may determine or provide
in an Award Agreement or otherwise, in accordance with Applicable Laws (and
subject to the applicable requirements for Shares underlying Awards to be
registered on Form S-8 under the Securities Act), Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, or,
subject to the Administrator’s consent, pursuant to a DRO, and, during the life
of the Participant, will be exercisable only by the Participant. References to a
Participant, to the extent relevant in the context, will include references to a
Participant’s authorized transferee that the Administrator specifically approves
under Applicable Laws.
(b)    Documentation.    Each Award will be evidenced in an Award Agreement, as
the Administrator determines. Each Award may contain terms and conditions in
addition to those set forth in the Plan.




--------------------------------------------------------------------------------





(c)    Discretion.    Except as the Plan otherwise provides, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award to a Participant need not be identical, and the Administrator need not
treat Participants or Awards (or portions thereof) uniformly.
(d)    Termination of Status.    The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.
(e)    Withholding.    Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by
Applicable Law to be withheld in connection with such Participant’s Awards by
the date of the event creating the tax liability. In satisfaction of the
foregoing requirement or in satisfaction of any additional tax withholding, the
Company may satisfy, or may allow a Participant to satisfy, such obligations by
any payment means described in Section 5(e) hereof, including, without
limitation, by withholding, or allowing such Participant to elect to have the
Company or an affiliate withhold, Shares otherwise issuable under an Award (or
allow the surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the maximum individual statutory withholding
rates in the applicable jurisdiction, in accordance with Company policies and at
the discretion of the Administrator. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.
(f)    Amendment of Award.    Subject to Section 9(i), the Administrator may
amend, modify or terminate any outstanding Award, including by substituting
another Award of the same or a different type, changing the exercise or
settlement date, and converting an Incentive Stock Option to a Non-Qualified
Stock Option. The Participant’s consent to such action will be required unless
(i) the Administrator determines that the action, taking into account any
related action, would not materially and adversely affect the Participant, or
(ii) the change is permitted under Section 8 or pursuant to Section 10(f).
(g)    Conditions on Delivery of Stock.    The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.
(h)    Acceleration.    The Administrator may at any time provide that any Award
will become immediately vested and fully or partially exercisable, free of some
or all restrictions or conditions, or otherwise fully or partially realizable.
(i)    Prohibition on Repricing. Subject to Section 8, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares.
(j)    Cash Settlement. Without limiting the generality of any other provision
of the Plan, the Administrator may provide, in an Award Agreement or subsequent
to the grant of an Award, in its discretion, that any Award may be settled in
cash, Shares or a combination thereof.




--------------------------------------------------------------------------------





10.
Miscellaneous.

(a)    No Right to Employment or Other Status.   No person will have any claim
or right to be granted an Award, and the grant of an Award will not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan or any Award, except as expressly
provided in an Award Agreement.
(b)    No Rights as Stockholder; Certificates.   Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any Shares to be distributed under an Award until becoming the
record holder of such Shares. Notwithstanding any other provision of the Plan,
unless the Administrator otherwise determines or Applicable Laws require, the
Company will not be required to deliver to any Participant certificates
evidencing Shares issued in connection with any Award and instead such Shares
may be recorded in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator). The Company may place legends on stock
certificates issued under the Plan that the Administrator deems necessary or
appropriate to comply with Applicable Laws.
(c)    Effective Date and Term of Plan.    The Plan will become effective on the
date it is approved by the Company’s stockholders (the “Effective Date”). No
Awards may be granted under the Plan after ten years from the earlier of (i) the
date the Board adopted the Plan or (ii) the date the Company’s stockholders
approved the Plan, but Awards previously granted may extend beyond that date in
accordance with the Plan. If the Plan is not approved by the Company’s
stockholders, the Plan will not become effective, no Awards will be granted
under the Plan, and the Prior Plan will continue in full force and effect in
accordance with its terms.
(d)    Amendment of Plan.    The Administrator may amend, suspend or terminate
the Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent. Awards
outstanding at the time of any Plan suspension or termination will continue to
be governed by the Plan and the Award Agreement, as in effect before such
suspension or termination. The Board will obtain stockholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.
(e)    Provisions for Foreign Participants.  The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.
(f)    Section 409A.
(i)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10(f) or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant, “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.
(ii)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service




--------------------------------------------------------------------------------





Provider relationship will, to the extent necessary to avoid taxes under Section
409A, be made only upon the Participant’s “separation from service” (within the
meaning of Section 409A), whether such “separation from service” occurs upon or
after the termination of the Participant’s Service Provider relationship. For
purposes of this Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms means a “separation from service.”
(iii)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.
(g)    Limitations on Liability.  Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, other employee or agent of
the Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan or any Award, and such individual will not
be personally liable with respect to the Plan because of any contract or other
instrument executed in his or her capacity as an Administrator, director,
officer, other employee or agent of the Company. The Company will indemnify and
hold harmless each director, officer, other employee and agent of the Company
that has been or will be granted or delegated any duty or power relating to the
Plan’s administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.
(h)    Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to 180 days following the effective
date of a Company registration statement filed under the Securities Act, or such
longer period as determined by the underwriter.
(i)    Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10(i) in writing, without cost, by contacting the local
human resources representative. The Company may




--------------------------------------------------------------------------------





cancel Participant’s ability to participate in the Plan and, in the
Administrator’s discretion, the Participant may forfeit any outstanding Awards
if the Participant refuses or withdraws the consents in this Section 10(i). For
more information on the consequences of refusing or withdrawing consent,
Participants may contact their local human resources representative.
(j)    Severability.  If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.
(k)    Governing Documents.  If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary) that the Administrator has approved, the Plan will
govern, unless it is expressly specified in such Award Agreement or other
written document that a specific provision of the Plan will not apply.
(l)    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the Commonwealth of Delaware,
disregarding any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the Commonwealth of Delaware.
(m)    Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy
implemented to the comply with Applicable Laws, including any claw-back policy
adopted to comply with the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder, as set forth in such
claw-back policy or the Award Agreement.
(n)    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, if any conflict, the Plan’s text,
rather than such titles or headings, will control.
(o)    Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.
(p)    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.
(q)    Section 162(m). The Committee, in its sole discretion, may determine at
the time an Award is granted or at any time thereafter whether such Award is
intended to qualify as “performance based compensation” within the meaning of
Code Section 162(m) (“Performance-Based Compensation”). For the avoidance of
doubt, nothing herein shall require the Committee to structure any Awards in a
manner intended to constitute Performance-Based Compensation and the
Administrator shall be free, in its sole discretion, to grant Awards that are
not intended to be Performance-Based Compensation. Notwithstanding any other
provision of the Plan and except as otherwise determined by the Administrator,
any Award which is granted to an Eligible Individual and is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements. In
addition, Awards of Restricted Stock, Restricted Stock Units and Other Stock or
Cash Based Awards that are intended to qualify as Performance-Based Compensation
shall be subject to the following provisions, which shall control over any
conflicting provision in the Plan or any Award Agreement:
(i)    To the extent necessary to comply with the requirements of Section
162(m)(4)(C) of the Code, no later than 90 days following the commencement of
any Performance Period or any designated fiscal period or period of service (or
such earlier time as may be required under Section 162(m) of the Code), the




--------------------------------------------------------------------------------





Committee shall, in writing, (A) designate the Participant to receive such Award
(B) select the Performance Criteria applicable to the Performance Period, (C)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (D) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period.
(ii)    Following the completion of each Performance Period, the Committee shall
certify in writing whether and the extent to which the applicable Performance
Goals have been achieved for such Performance Period. In determining the amount
earned under such Awards, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant, including the assessment of individual or corporate performance for
the Performance Period.
(iii)    Unless otherwise specified by the Committee at the time of grant, the
Performance Criteria with respect to an Award intended to be Performance-Based
Compensation payable to a Covered Employee shall be determined on the basis of
Applicable Accounting Standards, or may be adjusted when granted to include or
exclude any items otherwise includable or excludable under Applicable Accounting
Standards (in addition to any adjustments permitted under Section 11(cc)(ii)).
(iv)    No adjustment or action described in Section 8 or in any other provision
of the Plan shall be authorized to the extent that such adjustment or action
would cause such Award to fail to so qualify as Performance-Based Compensation,
unless the Administrator determines that the Award should not so qualify.
11.
Definitions. As used in the Plan, the following words and phrases will have the
following meanings:

(a)    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.
(b)    “Applicable Accounting Standards” means the U.S. Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting principles or standards applicable to the Company’s financial
statements under U.S. federal securities laws.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.
(d)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.
(e)    “Award Agreement” means a written agreement evidencing an Award, which
may be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Change in Control” means (i) any sale, lease, exchange, or other
transfer (in one transaction or series of related transactions) of all or
substantially all the Company’s assets to any person (as defined in Section
3(a)(9) of the Exchange Act) or group of related persons (as such term is
defined under Section 13(d) of the Exchange Act, “Group”); (ii) the Company’s
stockholders approve and complete any plan or proposal for the liquidation or
dissolution of the Company; (iii) any person or Group becomes the beneficial
owner, directly or indirectly, of shares representing more than 50.1% of the
aggregate voting power of the issued and outstanding stock entitled to vote in
the election of directors of the Company (“Voting Stock”) and such person or
Group has the power and authority to vote such shares; or (iv) the completion of
a merger, reorganization, consolidation or other corporate transaction involving
the Company




--------------------------------------------------------------------------------





in which holders of the Company’s Voting Stock immediately before the completion
of the transaction hold, directly or indirectly, immediately after the
transaction, 50% or less of the common equity interest in the surviving
corporation or other entity resulting from the transaction; provided that the
following events will not constitute a “Change in Control”: (A) a
reincorporation of the Company solely to change its jurisdiction; or (B) a
transaction primarily undertaken to create a holding company that will be owned
in substantially the same proportion by the persons who held the Company’s
securities immediately before such transaction. Notwithstanding the foregoing,
if a Change in Control would trigger a payment or settlement event for any Award
that constitutes “nonqualified deferred compensation,” the transaction or event
constituting the Change in Control must also constitute a “change in control
event” (as defined in Treasury Regulation §1.409A-3(i)(5)) to trigger the
payment or settlement event for such Award, to the extent required by Section
409A.
(h)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
(i)    “Committee” means one or more committees or subcommittees comprised of
one or more Company directors or executive officers, to the extent Applicable
Laws permit. To the extent required to comply with the provisions of Rule 16b-3,
it is intended that each member of the Committee will be, at the time the
Committee takes any action with respect to an Award that is subject to Rule
16b-3, a “non-employee director” within the meaning of Rule 16b-3; however, a
Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan. To the extent an Award is
intended to qualify as “performance based compensation” within the meaning of
Code Section 162(m), it is intended that each member of the Committee will be an
“outside director” within the meaning of Code Section 162(m).
(j)    “Common Stock” means the common stock of the Company.
(k)    “Company” means Encore Capital Group, Inc., a Delaware corporation, or
any successor.
(l)    “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.
(m)    “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.
(n)    “Director” means a Board member.
(o)    “Dividend Equivalents” means a right granted to a Participant under
Section 7(b) to receive the equivalent value (in cash or Shares) of dividends
paid on Shares.
(p)    “DRO” means a domestic relations order as defined by the Code or Title I
of the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.
(q)    “Employee” means any employee of the Company or its Subsidiaries.
(r)    “Equity Restructuring” means, as the Administrator determines, a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off or recapitalization through a large,
nonrecurring cash dividend, affecting the Shares (or other Company securities)
or the share price of Common Stock (or other Company securities) and causing a
change in the per share value of the Common Stock underlying outstanding Awards.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------





(t)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, the closing sales price for such Common Stock as quoted on such
exchange for such date, or if no sale occurred on such date, the first market
trading day immediately before such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the date immediately
before such date on which sales prices are reported, as reported in The Wall
Street Journal or another source the Administrator deems reliable; or (iii)
without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.
(u)    “Full Value Award” shall mean any Award that is settled in Shares other
than: (i) an Option, (ii) a Stock Appreciation Right or (iii) any other Award
for which the Participant pays the intrinsic value existing as of the date of
grant (whether directly or by forgoing a right to receive a payment from the
Company or any Subsidiary).
(v)    “Greater Than 10% Stockholder” means an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its Subsidiary or parent
corporation, as defined in Section 424(e) and (f) of the Code, respectively.
(w)    “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.
(x)    “Non-Qualified Stock Option” means an Option, or portion thereof, not
intended to qualify, or not qualifying, as an Incentive Stock Option.
(y)    “Option” means an option to purchase Shares.
(z)    “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
denominated in, based on or linked to, Shares or other property.
(aa)    “Overall Share Limit” means the total number of shares available for
grant under the Plan, which equals (i) 5,713,571 Shares plus (ii) the number of
Shares that are subject to Prior Plan Awards granted prior to the Effective Date
that again become available for issuance under the Plan pursuant to Section 4.
(bb)    “Participant” means a Service Provider who has been granted an Award.
(cc)    “Performance Criteria” means mean the criteria (and adjustments) that
the Administrator may select for an Award to establish performance goals for a
performance period, which may include the individual criteria listed below. For
Awards of Restricted Stock, Restricted Stock Units and Other Stock or Cash Based
Awards that are intended to qualify as “performance based compensation” within
the meaning of Code Section 162(m), the Performance Criteria shall be determined
as follows:




--------------------------------------------------------------------------------





(i)    The Performance Criteria used to establish Performance Goals are limited
to the following: (A) the attainment by a Share of a specified Fair Market Value
for a specified period of time (including any appreciation in and/or maintenance
of the price per Share or any other publicly traded securities of the Company);
(B) book value per Share; (C) earnings per Share; (D) return on assets; (E)
return on equity; (F) return on investments; (G) return on invested capital or
internal rate of return; (H) total stockholder return; (I) earnings or net
income of the Company before or after taxes and/or interest; (J) pretax income
before allocation of corporate overhead and bonus; (K) budget; (L) earnings
before interest, taxes, depreciation and amortization; (M) revenues; (N) market
share; (O) cash flow or cost reduction; (P) division, group or corporate
financial goals; (Q) interest expense after taxes; (R) economic value created;
(S) improvements in capital structure; (T) gross margin; (U) operating margin;
(V) net cash; (W) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion goals, cost targets, customer satisfaction, reductions in errors and
omissions, reductions in lost business, management of employment practices and
employee benefits, supervision of litigation and information technology, quality
and quality audit scores, efficiency, working capital, goals relating to
acquisitions or divestitures, land management, sales or closings, inventory
control, inventory, land or lot improvement or reduction, implementation or
completion of critical projects, economic value; (X) return on sales; (Y)
adjusted earnings or loss per Share; (Z) employee satisfaction; (AA) certain
financial ratios (including those measuring liquidity, activity, profitability
or leverage); (BB) debt levels or reductions; (CC) financing and other capital
raising transactions; (DD) year-end cash; (EE) investment sourcing activity;
(FF) marketing initiatives; (GG) dividends; (HH) profit margin; (II) gross
profits; (JJ) comparisons with various stock market indices; (KK) increase in
number of customers; (LL) loan origination; (MM) bringing assets to market; (NN)
resolution of administrative or judicial proceedings or disputes; (OO)
collections; (PP) cost to collect; or (QQ) any combination of the foregoing, any
of which may be measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer group or to
market performance indicators.
(ii)    The Administrator may, in its sole discretion, but within the time
prescribed by, and otherwise in compliance with, Section 162(m) of the Code,
provide that one or more objectively determinable adjustments shall be made to
one or more of the Performance Goals. Such adjustments may include one or more
of the following: (A) items related to a change in accounting principle;
(B) items relating to financing activities; (C) expenses for restructuring or
productivity initiatives; (D) other non-operating items; (E) items related to
acquisitions; (F) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (G) items related to the
disposal of a business or segment of a business; (H) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (I) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (J) any other items of significant income or expense which are
determined to be appropriate adjustments; (K) items relating to unusual or
infrequently occurring corporate transactions, events or developments; (L) items
related to amortization of acquired intangible assets; (M) items that are
outside the scope of the Company’s core, on-going business activities; (N) items
related to acquired in-process research and development; (O) items relating to
changes in tax laws; (P) items relating to major licensing or partnership
arrangements; (Q) items relating to asset impairment charges or other non-cash
charges; (R) items relating to gains or losses for litigation, arbitration and
contractual settlements; (S) items attributable to expenses incurred in
connection with a reduction in force or early retirement initiative; or
(T) items relating to any other unusual or nonrecurring events or changes in
Applicable Law, accounting principles or business conditions. For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.
(dd)    “Performance Goals” shall mean, for a Performance Period, one or more
goals established by the Administrator for the Performance Period based upon one
or more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division,
operating or business unit, or an individual.
(ee)    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
(ff)    “Plan” means this 2017 Incentive Award Plan, as it may be amended from
time to time.
(gg)    “Prior Plan” means the Encore Capital Group, Inc. 2013 Incentive
Compensation Plan.




--------------------------------------------------------------------------------





(hh)    “Prior Plan Award” means an award outstanding under the Prior Plan as of
the Effective Date.
(ii)     “Restricted Stock” means Shares awarded to a Participant under Section
6 subject to certain vesting conditions and other restrictions.
(jj)    “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
payment date, subject to certain vesting conditions and other restrictions.
(kk)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.
(ll)    “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.
(mm)
“Securities Act” means the Securities Act of 1933, as amended.

(nn)    “Service Provider” means an Employee, Consultant or Director.
(oo)    “Shares” means shares of Common Stock.
(pp)    “Stock Appreciation Right” means a stock appreciation right granted
under Section 5.
(qq)    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
(rr)    “Termination of Service” means the date the Participant ceases to be a
Service Provider.


